


116 HR 1106 IH: Protecting Our Communities from Gang Violence Act of 2019
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1106
IN THE HOUSE OF REPRESENTATIVES

February 7, 2019
Mr. Zeldin (for himself, Mr. King of New York, Mr. Meadows, and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to provide that individuals who naturalized under title III of that Act, who are affiliated with a criminal gang, are subject to revocation of citizenship, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Protecting Our Communities from Gang Violence Act of 2019.  2.Definition of criminal gangSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following: 
 
(53)The term criminal gang means an ongoing group, club, organization, or association of five or more persons that has as one of its primary purposes the commission of one or more of the following criminal offenses and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses, or that has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting these criteria. The offenses described, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following: (A)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). 
(B)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose).  (C)A crime of violence (as defined in section 16 of title 18, United States Code). 
(D)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary.  (E)Any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery, and trafficking in persons), section 1951 of such title (relating to interference with commerce by threats or violence), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property). 
(F)A conspiracy to commit an offense described in subparagraphs (A) through (E)..  3.Grounds of inadmissibility and deportability for alien gang members (a)InadmissibilitySection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following: 
 
(J)Aliens associated with criminal gangsAny alien is inadmissible who a consular officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe— (i)to be or to have been a member of a criminal gang (as defined in section 101(a)(53)); or 
(ii)to have participated in the activities of a criminal gang (as defined in section 101(a)(53)), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..  (b)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following: 
 
(G)Aliens associated with criminal gangsAny alien is deportable who— (i)is or has been a member of a criminal gang (as defined in section 101(a)(53)); or 
(ii)has participated in the activities of a criminal gang (as so defined), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..  (c)Designation (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after section 219 the following: 
 
220.Designation of criminal gang
(a)Designation 
(1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, may designate a group, club, organization, or association of 5 or more persons as a criminal gang if the Secretary finds that their conduct is described in section 101(a)(53).  (2)Procedure (A)NotificationSeven days before making a designation under this subsection, the Secretary shall, by classified communication, notify the Speaker and Minority Leader of the House of Representatives, the President pro tempore, Majority Leader, and Minority Leader of the Senate, and the members of the relevant committees of the House of Representatives and the Senate, in writing, of the intent to designate a group, club, organization, or association of 5 or more persons under this subsection and the factual basis therefor. 
(B)Publication in the Federal RegisterThe Secretary shall publish the designation in the Federal Register seven days after providing the notification under subparagraph (A).  (3)Record (A)In generalIn making a designation under this subsection, the Secretary shall create an administrative record. 
(B)Classified informationThe Secretary may consider classified information in making a designation under this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).  (4)Period of designation (A)In generalA designation under this subsection shall be effective for all purposes until revoked under paragraph (5) or (6) or set aside pursuant to subsection (c). 
(B)Review of designation upon petition 
(i)In generalThe Secretary shall review the designation of a criminal gang under the procedures set forth in clauses (iii) and (iv) if the designated group, club, organization, or association of 5 or more persons files a petition for revocation within the petition period described in clause (ii).  (ii)Petition periodFor purposes of clause (i)— 
(I)if the designated group, club, organization, or association of 5 or more persons has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or  (II)if the designated group, club, organization, or association of 5 or more persons has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition. 
(iii)ProceduresAny group, club, organization, or association of 5 or more persons that submits a petition for revocation under this subparagraph of its designation as a criminal gang must provide evidence in that petition that it is not described in section 101(a)(53).  (iv)Determination (I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Secretary shall make a determination as to such revocation. 
(II)Classified informationThe Secretary may consider classified information in making a determination in response to a petition for revocation. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).  (III)Publication of determinationA determination made by the Secretary under this clause shall be published in the Federal Register. 
(IV)ProceduresAny revocation by the Secretary shall be made in accordance with paragraph (6).  (C)Other review of designation (i)In generalIf in a 5-year period no review has taken place under subparagraph (B), the Secretary shall review the designation of the criminal gang in order to determine whether such designation should be revoked pursuant to paragraph (6). 
(ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Secretary. The results of such review and the applicable procedures shall not be reviewable in any court.  (iii)Publication of results of reviewThe Secretary shall publish any determination made pursuant to this subparagraph in the Federal Register. 
(5)Revocation by act of congressThe Congress, by an Act of Congress, may block or revoke a designation made under paragraph (1).  (6)Revocation based on change in circumstances (A)In generalThe Secretary may revoke a designation made under paragraph (1) at any time, and shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4) if the Secretary finds that— 
(i)the group, club, organization, or association of 5 or more persons that has been designated as a criminal gang is no longer described in section 101(a)(53); or  (ii)the national security or the law enforcement interests of the United States warrants a revocation. 
(B)ProcedureThe procedural requirements of paragraphs (2) and (3) shall apply to a revocation under this paragraph. Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if no effective date is specified.  (7)Effect of revocationThe revocation of a designation under paragraph (5) or (6) shall not affect any action or proceeding based on conduct committed prior to the effective date of such revocation. 
(8)Use of designation in trial or hearingIf a designation under this subsection has become effective under paragraph (2) an alien in a removal proceeding shall not be permitted to raise any question concerning the validity of the issuance of such designation as a defense or an objection.  (b)Amendments to a designation (1)In generalThe Secretary may amend a designation under this subsection if the Secretary finds that the group, club, organization, or association of 5 or more persons has changed its name, adopted a new alias, dissolved and then reconstituted itself under a different name or names, or merged with another group, club, organization, or association of 5 or more persons. 
(2)ProcedureAmendments made to a designation in accordance with paragraph (1) shall be effective upon publication in the Federal Register. Paragraphs (2), (4), (5), (6), (7), and (8) of subsection (a) shall also apply to an amended designation.  (3)Administrative recordThe administrative record shall be corrected to include the amendments as well as any additional relevant information that supports those amendments. 
(4)Classified informationThe Secretary may consider classified information in amending a designation in accordance with this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c) of this section.  (c)Judicial review of designation (1)In generalNot later than 30 days after publication in the Federal Register of a designation, an amended designation, or a determination in response to a petition for revocation, the designated group, club, organization, or association of 5 or more persons may seek judicial review in the United States Court of Appeals for the District of Columbia Circuit. 
(2)Basis of reviewReview under this subsection shall be based solely upon the administrative record, except that the Government may submit, for ex parte and in camera review, classified information used in making the designation, amended designation, or determination in response to a petition for revocation.  (3)Scope of reviewThe Court shall hold unlawful and set aside a designation, amended designation, or determination in response to a petition for revocation the court finds to be— 
(A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (B)contrary to constitutional right, power, privilege, or immunity; 
(C)in excess of statutory jurisdiction, authority, or limitation, or short of statutory right;  (D)lacking substantial support in the administrative record taken as a whole or in classified information submitted to the court under paragraph (2); or 
(E)not in accord with the procedures required by law.  (4)Judicial review invokedThe pendency of an action for judicial review of a designation, amended designation, or determination in response to a petition for revocation shall not affect the application of this section, unless the court issues a final order setting aside the designation, amended designation, or determination in response to a petition for revocation. 
(d)DefinitionsAs used in this section— (1)the term classified information has the meaning given that term in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.); 
(2)the term national security means the national defense, foreign relations, or economic interests of the United States;  (3)the term relevant committees means the Committees on the Judiciary of the Senate and of the House of Representatives; and 
(4)the term Secretary means the Secretary of Homeland Security, in consultation with the Attorney General. .  (2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 219 the following: 
 
 
Sec. 220. Designation of criminal gang.. 
(d)Mandatory detention of criminal gang members 
(1)In generalSection 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is amended— (A)in subparagraph (C), by striking or at the end; 
(B)in subparagraph (D), by inserting or at the end; and  (C)by inserting after subparagraph (D) the following: 
 
(E)is inadmissible under section 212(a)(2)(J) or deportable under section 217(a)(2)(G),.  (2)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary of Homeland Security, after consultation with the appropriate Federal agencies, shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on the number of aliens detained under the amendments made by paragraph (1). 
(e)Asylum claims based on gang affiliation 
(1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.  (2)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) (as amended by section 201 of this Act) is further amended— 
(A)in clause (v), by striking or at the end;  (B)by redesignating clause (vi) as clause (vii); and 
(C)by inserting after clause (v) the following:  (vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i); or. 
(f)Temporary protected statusSection 244 of such Act (8 U.S.C. 1254a) is amended— (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; 
(2)in subparagraph (c)(2)(B)— (A)in clause (i), by striking or at the end; 
(B)in clause (ii), by striking the period and inserting ; or; and  (C)by adding at the end the following: 
 
(iii)the alien is, or at any time has been, described in section 212(a)(2)(J) or section 237(a)(2)(G).; and  (3)in subsection (d)— 
(A)by striking paragraph (3); and  (B)in paragraph (4), by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision of law.. 
(g)Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(iii)) is amended— (1)in subclause (I), by striking and; 
(2)in subclause (II), by adding and at the end; and  (3)by adding at the end the following: 
 
(III)no alien who is, or at any time has been, described in section 212(a)(2)(J) or section 237(a)(2)(G) shall be eligible for any immigration benefit under this subparagraph;.  (h)ParoleAn alien described in section 212(a)(2)(J) of the Immigration and Nationality Act, as added by subsection (b), shall not be eligible for parole under section 212(d)(5)(A) of such Act unless— 
(1)the alien is assisting or has assisted the United States Government in a law enforcement matter, including a criminal investigation; and  (2)the alien’s presence in the United States is required by the Government with respect to such assistance. 
4.Criminal gang members and supporters disqualified from good moral character provisionSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended— (1)in paragraph (8), by striking or at the end; 
(2)in paragraph (9), by striking the period at the end and inserting ; or;  (3)by inserting after paragraph (9), the following: 
 
(10)one whom the Secretary of Homeland Security or the Attorney General determines, in the unreviewable discretion of the Secretary of Homeland Security or the Attorney General, to be an alien who— (A)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal gang; 
(B)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal street gang as defined in section 520 of title 18, United States Code; or  (C)has been convicted of or has admitted committing the essential elements of the following offenses— 
(i)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)); or  (ii)has engaged in conduct punishable under section 274, 277, or 278 of the Immigration and Nationality Act; or 
(iii)committed a crime of violence (as defined in section 16 of title 18, United States Code); or  (iv)committed a crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary; or 
(v)engaged in conduct punishable under section 1028 or 1029, and sections 1541 through 1546 of title 18, United States Code; or  (vi)engaged in conduct punishable under sections 1581 through 1594 of title 18, United States Code; or 
(vii)engaged in conduct punishable under sections 1951, 1952, 1956, and 1957 of title 18, United States Code; or  (viii)engaged in conduct punishable under sections 2312 through 2315 of title 18, United States Code; or 
(ix)attempted to engage in an offense described in paragraphs (1) through (8) above, or engaged in conduct punishable under sections 2 through 4, and sections 371 through 373 of title 18, United States Code, in furtherance of such an offense.; and  (4)by adding at the end, at the end of the matter following paragraph (10) (as inserted in this section), the following: An alien shall be deemed to have admitted the essential elements of an offense upon an oral or written statement to such effect, or upon a conviction or formal finding by a competent Federal, State or local court, tribunal or military proceeding that said person has engaged in unlawful conduct whose essential elements include those that would be required for conviction of a disqualifying offense. A determination by the Secretary of Homeland Security or Attorney General that an alien does not exhibit good moral character based on gang membership, association, affiliation, or provision of material support, may be based upon any relevant information or evidence, including classified, law enforcement sensitive, or national security information and shall be binding upon any court regardless of the applicable standard of review.. 
5.Prohibition against filing 
(a)In generalNo person who— (1)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal gang as defined in section 101 of the Immigration and Nationality Act; 
(2)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal street gang as defined in section 520 of title 18 of the United States Code; or  (3)has been convicted of or has admitted the essential elements of an offense as specified in subsection (b), shall be permitted to file an application or petition, or submit an affidavit of support, on behalf of an alien under any provision of the immigration laws, nor shall such person be permitted to assume custodial care for an unaccompanied alien minor.
(b)Disqualifying offensesOffenses which disqualify a person under subsection (a) are— (1)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)); 
(2)conduct punishable under section 274, 277, or 278 of the Immigration and Nationality Act;  (3)a crime of violence (as defined in section 16 of title 18, United States Code); 
(4)a crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary;  (5)conduct punishable under section 1028 or 1029, and sections 1541 through 1546 of title 18 of the United States Code; 
(6)conduct punishable under sections 1581 through 1594 of title 18 of the United States Code;  (7)sections 1951, 1952, 1956, and 1957 of title 18 of the United States Code; 
(8)sections 2312 through 2315 of title 18 of the United States Code; or  (9)any attempt to engage in an offense described in paragraphs (1) through (8) above, or conduct punishable under sections 2 through 4, and sections 371 through 373 of title 18 of the United States Code in furtherance of such an offense. 
(c)Admission of essential elements of an offenseA person shall be deemed to have admitted the essential elements of an offense within the meaning of subsection (a)(3) upon an oral or written statement to such effect, or upon a conviction or formal finding by a competent Federal, State or local court, tribunal or military proceeding that said person has engaged in unlawful conduct whose essential elements include those that would be required for conviction of a disqualifying offense as described in subsection (b).  6.Denaturalization of criminal gang members and supportersSection 340 of the Immigration and Nationality Act (8 U.S.C. 1451) is amended by striking subsection (c) and inserting the following language: 
 
(c)Membership in certain organizations; prima facie evidence 
(1)In generalIf a person who shall have been naturalized after December 24, 1952, shall within 10 years following such naturalization become a member of or affiliated with any organization, membership in or affiliation with which at the time of naturalization would have precluded such person from naturalization under the provisions of section 313, it shall be considered prima facie evidence that such person was not attached to the principles of the Constitution of the United States and was not well disposed to the good order and happiness of the United States at the time of naturalization, and, in the absence of countervailing evidence, it shall be sufficient in the proper proceeding to authorize the revocation and setting aside of the order admitting such person to citizenship and the cancellation of the certificate of naturalization as having been obtained by concealment of a material fact or by willful misrepresentation, and such revocation and setting aside of the order admitting such person to citizenship and such canceling of certificate of naturalization shall be effective as of the original date of the order and certificate, respectively.  (2)Organization, membership in or affiliation with which at the time of naturalization would have precluded such person from naturalizationThe phrase any organization, membership in or affiliation with which at the time of naturalization would have precluded such person from naturalization shall be deemed to include an alien who— 
(A)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal gang;  (B)is or has ever been a member, associate or affiliate of, or who has ever provided material support to, a criminal street gang as defined in section 520 of title 18 of the United States Code; or 
(C)has been convicted of or has admitted committing the essential elements of the following offenses— (i)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)); 
(ii)has engaged in conduct punishable under section 274, 277, or 278;  (iii)committed a crime of violence (as defined in section 16 of title 18, United States Code); 
(iv)committed a crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary;  (v)engaged in conduct punishable under section 1028 or 1029, and sections 1541 through 1546 of title 18 of the United States Code; 
(vi)engaged in conduct punishable under sections 1581 through 1594 of title 18 of the United States Code; or engaged in conduct punishable under sections 1951, 1952, 1956, and 1957 of title 18 of the United States Code;  (vii)engaged in conduct punishable under sections 2312 through 2315 of title 18 of the United States Code; or 
(viii)attempted to engage in an offense described in clauses (i) through (viii) above, or engaged in conduct punishable under sections 2 through 4, and sections 371 through 373 of title 18 of the United States Code in furtherance of such an offense.  (3)Deemed to have admittedAn alien shall be deemed to have admitted the essential elements of an offense within the meaning of paragraph (2)(C) upon an oral or written statement to such effect, or upon a conviction or formal finding by a competent Federal, State or local court, tribunal or military proceeding that said person has engaged in unlawful conduct whose essential elements include those that would be required for conviction of a disqualifying offense.. 
7.Effective date and applicationThe amendments made by this Act shall take effect on the date of the enactment, shall apply to any act that occurred before, on, or after the date of enactment, and shall apply to any application for naturalization or any other benefit or relief, or any other case or matter under the immigration laws pending on or filed after the date of enactment of this Act.   